UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 WRITERS’ GROUP FILM CORP. a Delaware corporation 1752 East Avenue J#266 Lancaster, CA93535 213-694-1888 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yeso No We are not required to submit electronically nor post on our website any Interactive Date Files pursuant to Rule 405 of Regulation S-T. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares outstanding of our Common Stock is 153,090,750 as of February 15, 2011. Of these, 43,016,400 shares are unrestricted shares held by non-affiliates. The number of shares outstanding of our Preferred Stock Series A is 10,000, Preferred Stock Series B is 8,500and Preferred Stock Series C is 0 as of February 15, 2011. There are no other classes of stock. TABLE OF CONTENTS Unaudited Condensed Financial Statements 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Controls and Procedures 13 Legal Proceedings 14 Exhibits 14 Signatures
